Citation Nr: 1438690	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1985 to May 1985 and from May 1985 to September 1978.  He had additional service in the Army National Guard from April 1978 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in Montgomery, Alabama.

In May 2011, the appellant testified at a hearing before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Veterans Law Judge sitting at the RO in April 2012.  Transcripts of both hearings have been associated with the claims file.

This case was remanded by the Board in June 2012 for additional development and it now returns for further appellate review.

The Board observes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of an August 2014 Written Brief Presentation submitted by the appellant's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   The appellant's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 US CA § 5103A (West 2002) 38 C F R § 3 159 (2013).

In June 2012, the Board remanded this appeal so as to obtain medical opinions addressing the etiology of the appellant's claimed back and neck disorders.  The Board asked the examiner to consider the appellant's lay statements regarding the incurrence of his back and neck disorders as well as his reports of continuity of symptomatology.  With respect to each back and neck disorder diagnosed, the examiner was requested to offer an opinion as to whether the disorder is at least as likely as not related to the appellant's military service.  

The appellant was afforded a VA examination in July 2012.  The examiner determined that it was less likely than not that the appellant's currently diagnosed back disorders of lumbar strain and L5-S1 lumbar disc bulge were caused by service.  The examiner's rationale was that she "did not locate documentation of persistent abnormality in his back after a 2003 injury."  She further noted that the appellant's December 2004 Department of Defense (DoD) deployment examination did not document any abnormality in his lumbar spine.  However, it appears that the examiner did not consider the appellant's statements, reflected in treatment records, that he experienced back pain since his 2003 injury.  For instance, treatment records dated in January 2004 indicate that the appellant complained of lower back pain.  Treatment records dated in January 2006 also show that the appellant complained of back and neck pain.  Regarding the appellant's claim for a neck disorder, the Board notes that the July 2012 examiner diagnosed neck strain and C4-C5 cervical spinal stenosis, but did not provide an opinion as to whether such current neck disorders are at least as likely as not related to his military service.  

For the reasons stated above, the Board finds the July 2012 VA opinion deficient and, as such, it is necessary to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Return the record, to include a copy of this remand, to the VA examiner who conducted the July 2012 examination.  The examiner should note in the addendum opinion that the record has been reviewed.  If the July 2012 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is requested to provide an opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed back disorder (identified as lumbar strain and L5-S1 lumbar disc bulge at the July 2012 examination) and/or neck disorder (identified as neck strain and C4-C5 cervical spinal stenosis at the July 2012 examination) is at least as likely as not related to the appellant's military service, to include his documented January 1985 motor vehicle accident, his documented August 2003 injury while unloading materials, and/or his reported driving over rough roads in the mountains during service.

In offering any opinion, the examiner must consider the full record, to include the appellant's statements regarding the incurrence of his back and neck disorder and continuity of symptomatology.  The examiner also must address the above-noted treatment records dated in January 2004 and January 2006 indicating that the appellant complained of back pain.  The rationale for any opinions offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

